Exhibit 10.14

THE SECURITIES REPRESENTED BY THIS NOTE AND ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES
LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED HOLDER HEREOF FOR PURPOSES OF
INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE 1933 ACT, AND UNDER
ANY APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUED
UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED, NOR MAY
THIS NOTE BE EXERCISED, EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE
PROVISIONS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT.

AMENDED AND RESTATED
CONVERTIBLE PROMISSORY NOTE

Denver, Colorado   As of April 1, 2004  


     WHEREAS, on December 31, 2002 (the “Original Effective Date”), Entrust
Financial Services, Inc., a Colorado corporation (the “Company”), executed and
delivered to BBSB, LLC, a Colorado limited liability company (the “Holder”), a
promissory note (the “Original Note”) in the principal amount of $2,000,000 (the
“Principal Amount”). A copy of the Original Note is attached hereto as Exhibit
A.

     WHEREAS, the Company is presently in default under the terms of the
Original Note and the Company and the Holder have agreed to restructure the
Original Note by amending and restating the Original Note in accordance with the
terms of this promissory note (this “Note”). In exchange for the restructuring
of the Original Note, the Holder agrees to waive the Company’s uncured Events of
Default existing under the Original Note known to the Holder.

     WHEREAS, pursuant to the terms of the Original Note, the Principal Amount
earned interest as follows: (i) 12% per annum (calculated on the basis of the
actual number of days elapsed in a 365-day year) (the “Monthly Interest
Payments”) payable monthly in arrears on the first day of the month; and (ii)
33% per annum (calculated on the basis of the actual number of days elapsed in a
365-day year) (the “Final Interest Payment”) payable on March 27, 2005 (the
“Original Maturity Date”).

     WHEREAS, the Company has paid all Monthly Interest Payments due to date
under the Original Promissory Note.

--------------------------------------------------------------------------------

     WHEREAS, as of the date hereof (the “Effective Date”), the Final Interest
Payment has accrued interest of approximately $825,000.

     WHEREAS, subject to the Company’s satisfaction of its obligations under
this Note, the Company and the Holder desire to cancel the unaccrued portion of
the Final Interest Payment in exchange for the payment by the Company of the
accrued portion of the Final Interest Payment as follows: (i) $500,000 shall be
paid in immediately available funds on the Effective Date; (ii) $22,000 shall be
paid in immediately available funds on or before July 1, 2004; and (iii)
$100,000 shall be paid in immediately available funds on the first day of each
month commencing on October 1, 2004 and ending on December 1, 2004 (for
aggregate payments under this clause (iii) of $300,000).

     WHEREAS, the outstanding Principal Amount will continue to bear interest at
the rate of 12% per annum, which interest shall be payable on a monthly basis.

     WHEREAS, the Principal Amount will be paid in 20 installments terminating
on the Maturity Date (as defined below) in lieu of the payment of the Principal
Amount in one lump sum on the Original Maturity Date pursuant to the Original
Note.

     WHEREAS, upon the occurrence of the Events of Default under the Original
Note, the Company placed $100,000 in cash into an escrow account (the “Escrow
Account”) on a monthly basis pursuant to the Escrow Agreement between the
Company, the Holder and the Bank of Cherry Creek dated as of December 27, 2002
(the “Escrow Agreement”). As of the Effective Date, there was approximately
$900,000 in the Escrow Account.

     NOW, THEREFORE, the Original Note is hereby amended and restated as
follows:

     1.    Principal Amount. The Company hereby promises to pay to the order of
the Holder, in lawful money of the United States at the address of the Holder
set forth below, the Principal Amount ($2,000,000), together with Interest (as
hereinafter defined), which shall accrue from the date hereof until the date of
payment in full of the aggregate Principal Amount or the conversion of this Note
pursuant to the terms hereof. The Principal Amount shall be paid by the Company
as follows: (i) $50,000 shall be paid on the first day of each month commencing
on April 1, 2004 and ending on September 1, 2004 (for aggregate payments under
this Section 1(i) of $300,000); and (ii) $100,000 shall be paid on the first day
of each month commencing on January 1, 2005 and ending on the Maturity Date (for
aggregate payments under this Section 1(ii) of $1,700,000).

2

--------------------------------------------------------------------------------

     2.    Interest.

          2.1.    Monthly Interest Payments. The outstanding Principal Amount
shall bear interest (“Interest”) at the rate of 12% per annum (calculated on the
basis of the actual number of days elapsed in a 365-day year) payable monthly in
arrears on the first day of the month.

          2.2.    Final Interest Payment. The Company shall pay to the Holder
the accrued portion of the Final Interest Payment as follows: (i) $500,000 shall
be paid in immediately available funds on the Effective Date (the “Effective
Date Payment”); (ii) $22,000 shall be paid in immediately available funds on or
before July 1, 2004; and (iii) $100,000 shall be paid in immediately available
funds on the first day of each month commencing October 1, 2004 and ending on
December 1, 2004 (for aggregate payments under this Section 2.2(iii) of
$300,000). The Effective Date Payment shall be paid by the release of $500,000
from the Escrow Account. The balance of the funds contained in the Escrow
Account shall remain in the Escrow Account pursuant to the terms of the Escrow
Agreement; provided, however, that $100,000 of the balance of the funds
contained in the Escrow Account shall be released to the Company on the
Effective Date. Subject to Section 14, upon payment in full of the amounts set
forth in Sections 2.2(i), (ii) and (iii) of this Note, the unaccrued portion of
the Final Interest Payment is hereby cancelled. Notwithstanding anything to the
contrary set forth in this Section 2, if a court of competent jurisdiction
determines in a final order that the rate of Interest payable in connection with
this Note exceeds the highest rate of interest permissible under law (the
“Maximum Lawful Rate”), then so long as the Maximum Lawful Rate would be so
exceeded, the rate of Interest payable hereunder shall be equal to the Maximum
Lawful Rate, and to the extent permitted by law any amount paid in excess of the
Maximum Lawful Rate shall be deemed to have been a repayment of principal.

     3.    Waiver of Events of Default. In exchange for the restructuring of the
Original Note and the execution and delivery of this Note by the Company, the
Holder agrees to waive the Events of Default existing under the Original Note
set forth in the letter to the Company from the Holder dated July 24, 2003. A
copy of such letter is attached hereto as Exhibit B.

     4.    Maturity. Unless this Note is earlier accelerated, prepaid or
converted as set forth below, the outstanding Principal Amount and all unpaid
Interest thereon shall be paid in full on May 1, 2006 (the “Maturity Date”).

     5.    Application of Payments.

          5.1.    Except as otherwise expressly provided herein, each payment
under this Note shall be applied (i) first to the repayment of any sums incurred
by the Holder for the payment of any expenses in enforcing the terms of this
Note, (ii) then to the payment of Interest, and (iii) then to the reduction of
the Principal Amount.

          5.2.    Upon payment in full of the Principal Amount and applicable
accrued and unpaid Interest thereon or the conversion of such amount pursuant to
Section 7, this Note shall be marked “Paid in Full” and returned to the Company.

3

--------------------------------------------------------------------------------

     6.    Prepayment. This Note (including the Principal Amount and all
Interest thereon) may be prepaid in full or in part at any time upon five
business days’ written notice (the “Prepayment Notice”) to the Holder. The
Prepayment Notice shall contain the Principal Amount to be prepaid and
applicable Interest due thereon pursuant to the next sentence. In the event the
Holder does not first convert the prepayment amount in accordance with Section
7, on the date that is five business days following the Holder’s receipt of the
Prepayment Notice (“Prepayment Date”), the Company shall pay to the Holder the
portion of the Principal Amount to be prepaid and the accrued and unpaid portion
of the Interest thereon. The payments described in Section 2.2 shall be due and
payable by the Company notwithstanding the prepayment of all or any portion of
the Principal Amount.

     7.    Note Conversion.

          7.1.    Conversion. On the Maturity Date, the Holder may elect to
convert all, or any part, of the outstanding Principal Amount of this Note into
shares of the Company’s common stock, $.0000001 par value per share (“Common
Stock”), at a conversion price per share of Common Stock of $0.50, as adjusted
and readjusted from time to time in accordance with Sections 7.3 and 7.6 (such
conversion price, as so adjusted and readjusted and in effect at any time, being
herein call the “Conversion Price”). In addition, on the Prepayment Date, the
Holder may elect to convert all, or any part, of the Principal Amount set forth
in the Prepayment Notice into Common Stock at the Conversion Price. In the
either such event, on the conversion date (the “Conversion Date”), the Company
shall pay to the Holder the accrued and unpaid portion of the Interest due and
payable on any Principal Amount converted to Common Stock pursuant to this
Section.

          7.2.    Conversion Procedure.

               7.2.1    Notice of Conversion. If the Holder elects to convert
this Note pursuant to Section 7.1, the Holder shall deliver to the Company
written notice of its conversion (“Conversion Notice”). Such Conversion Notice
shall set forth (i) the Principal Amount of this Note and the amount of accrued
Interest that the Holder intends to convert, (ii) the date on which such
conversion will occur and (iii) the name or names to appear on the
certificate(s) representing the shares and the number of shares for each
certificate if more than one is to be issued. All amounts converted shall be
applied first to any accrued and unpaid Interest and then to the reduction of
the Principal Amount.

               7.2.2    Delivery of Stock Certificates. As promptly as
practicable after the conversion of this Note, the Company, at its expense, will
issue and deliver to the Holder a certificate(s) for the number of full shares
of Common Stock issuable upon such conversion.

               7.2.3    Delivery of Replacement Note. Upon the conversion of
this Note, the Holder shall surrender this Note, duly endorsed, at the principal
office of the Company. If the Holder only converts part of the Principal Amount
of this Note, as promptly as practicable after the conversion of that portion of
this Note, the Company, at its expense, will issue and deliver to the Holder a
new Note with a new Principal Amount, and the Company shall be forever released
from all its obligations and liabilities under this Note.

4

--------------------------------------------------------------------------------

               7.2.4    Fractional Shares. No fractional shares of the Company’s
Common Stock shall be issued upon conversion of this Note. In lieu of the
Company issuing any fractional shares to the Holder upon the conversion of this
Note, the number of shares of Common Stock to be issued shall be rounded up to
the next whole number of shares.

          7.3.    Adjustment of Conversion Price. The Conversion Price shall be
subject to adjustment from time to time as follows:

               7.3.1    If the Company shall issue any Additional Stock (as
hereinafter defined), or rights to acquire Additional Stock, for a consideration
per share less than the Fair Market Value (as hereinafter defined) of the
Company’s Common Stock in effect immediately prior to such issuance (the “Lower
Price”), the Conversion Price shall be reduced to the Lower Price.

               7.3.2    In the case of the issuance of Common Stock for cash,
the consideration shall be deemed to be the amount of cash paid therefor before
deducting any reasonable discounts, commissions or other expenses allowed, paid
or incurred by the Company for any underwriting or otherwise in connection with
the issuance and sale thereof.

               7.3.3    In the case of the issuance of Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair value thereof as determined in good faith by
the Company’s board of directors (the “Board of Directors”).

          7.4.    “Additional Stock” shall mean any shares of Common Stock
issued by the Company after the Effective Date hereof except:

               7.4.1    150,000 shares of Common Stock issuable to consultants,
advisors and employees of the Company pursuant to stock options outstanding and
reserved for issuance on the Effective Date under the Company’s 2002 Stock
Compensation Plan I under cover of Form S-8 and 250,000 shares of Common Stock
issuable to consultants, advisors and employees of the Company pursuant to stock
options outstanding and reserved for issuance on the Effective Date under the
Company’s Equity Incentive Plan; and

               7.4.2    530,000 shares of Common Stock issuable pursuant to
warrants outstanding on the Effective Date.

          7.5.    “Fair Market Value” means the Closing Price of the Common
Stock of the Company for which a Closing Price is available; provided, however,
that if a Closing Price is unavailable, the fair market value shall be
determined in good faith by the Board of Directors of the Company based upon
recent sales of the Company’s Common Stock.

--------------------------------------------------------------------------------

               “Closing Price” means, with respect to the Company's Common
Stock, (i) if the shares are listed or admitted for trading on any United States
national securities exchange, the Closing Price will be equal to the average of
the last reported per share sale price on such exchange for the five days
immediately preceding the date of determination, as reported in any newspaper of
general circulation; (ii) if the shares are quoted on the Nasdaq National
Market, or any similar system of automated dissemination of quotations of
securities prices in common use, the average closing bid quotation for such
shares for the five days immediately preceding the date of determination on such
system; (iii) if neither clause (i) or (ii) is applicable, the average bid
quotation for such shares for the five days immediately preceding the date of
determination as reported by the National Daily Quotation Service if at least
two securities dealers have inserted both bid and asked quotations for the
shares on at least five of the ten preceding days; (iv) in lieu of the above, if
actual transactions in the shares are reported on a consolidated transaction
reporting system, that average sale price for such shares for the five days
immediately preceding the date of determination on such system.

          12.6.    In the event the Company should at any time or from time to
time after the Effective Date fix a record date for the effectuation of a split
or subdivision of the outstanding shares of Common Stock, declare a dividend or
other distribution payable in additional shares of Common Stock or other
securities or rights convertible into, or entitling the holder thereof to
receive, directly or indirectly, additional shares of Common Stock (hereinafter
referred to as “Common Stock Equivalents”), combine its outstanding shares of
Common Stock into a lesser number of shares or issue by reclassification of its
shares of Common Stock any shares of its capital stock, without payment of any
consideration by such holder for the additional shares of Common Stock or the
Common Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof), then, as of such record date (or
the date of such dividend, distribution, split, subdivision, combination or
reclassification if no record date is fixed), the Conversion Price shall be
appropriately adjusted so that the number of shares of Common Stock issuable on
conversion of this Note shall be adjusted in proportion to such change in the
number of outstanding shares.

     8.    Guaranteed and Secured Indebtedness; Ancillary Agreements. The
indebtedness represented by this Note is guaranteed and secured pursuant to (i)
the Guaranty executed by Entrust Mortgage, Inc. (“Entrust”) as of the Original
Effective Date for the benefit of the Holder, (ii) the Security Agreement dated
as of the Original Effective Date between Entrust and the Holder, (iii) the
Pledge Agreement dated as of the Original Effective Date executed by the Company
in favor of the Holder, and (iv) the Pledge Agreement dated as of the Original
Effective Date executed by David A. Hite in favor of the Holder. Each of the
foregoing agreements remains in full force and effect and applicable to the
indebtedness under this Note. Furthermore, the Registration Rights Agreement
dated as of the Original Effective Date between the Company and the Holder (the
“Registration Rights Agreement”) and the Escrow Agreement shall remain in full
force and effect.

6

--------------------------------------------------------------------------------

     9.    Waiver of Notice. The Company hereby waives diligence, notice,
presentment, protest and notice of dishonor.

     10.    Transfer of this Note or Common Stock on Conversion Hereof. This
Note and the securities into which this Note may be converted may be transferred
by the Holder at any time, provided that such transfer complies with applicable
securities laws.

     11.    Representations and Warranties of the Company.

          11.1.    Due Incorporation and Good Standing. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Colorado, with full and adequate power to carry on and conduct
its business as presently conducted, and is duly licensed or qualified in all
foreign jurisdictions wherein the failure to be so qualified or licensed would
reasonably be expected to have a material adverse effect on the business of the
Company.

          11.2.    Due Authorization. The Company has full right, power and
authority to enter into this Note, to make the borrowings and execute and
deliver this Note as provided herein and to perform all of its duties and
obligations under this Note. The execution and delivery of this Note will not,
nor will the observance or performance of any of the matters and things herein
or therein set forth, violate or contravene any provision of law or the
Company’s bylaws or articles of incorporation. All necessary and appropriate
corporate action on the part of the Company has been taken to authorize the
execution and delivery of this Note. Within five days of the execution of this
Note, the Company will deliver to the Holder a copy of the minutes of the
meeting of the Company’s Board of Directors authorizing the Company to enter
into this Note, to make the borrowings as provided herein, to perform all of its
duties and obligations under this Note and authorizing Scott Sax, the Company’s
President, to execute and deliver this Note on behalf of the Company.

          11.3.    Enforceability. This Note has been validly executed and
delivered by the Company and constitutes the legal, valid and binding
obligations of the Company enforceable against it in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization
or similar laws relating to or affecting the enforcement of creditors’ right and
to the availability of the remedy of specific performance.

          11.4.    Capitalization. All of the Company’s authorized and
outstanding equity securities (including securities convertible into equity
securities) are identified on Schedule A attached hereto. Other than as set
forth on Schedule A, there are no outstanding shares of capital stock or any
options, warrants or other preemptive rights, rights of first refusal or similar
rights to purchase equity securities of the Company.

7

--------------------------------------------------------------------------------

          11.5.    Subsidiaries. The Company owns no securities of any other
entity, except the Company owns all of the outstanding securities of Entrust and
such other subsidiaries as disclosed in the Company’s filings with the
Securities and Exchange Commission (each, a “Subsidiary” and collectively, the
“Subsidiaries”). Other than as set forth in this Section 11.5, there are no
outstanding shares of capital stock or any options, warrants or other preemptive
rights, rights of first refusal or similar rights to purchase equity securities
of Mortgage.

          11.6.    Compliance with Laws. The nature and transaction of the
Company’s business and operations and the use of its properties and assets do
not, and during the term of this Note shall not, violate or conflict with in any
material respect any applicable law, statute, ordinance, rule, regulation or
order of any kind or nature.

          11.7.    Absence of Conflicts. The execution, delivery and performance
by the Company of this Note, and the transactions contemplated hereby, do not
constitute a breach or default, or require consents under, any agreement,
permit, contract or other instrument to which the Company is a party, or by
which the Company is bound or to which any of the assets of the Company is
subject, or any judgment, order, writ, decree, authorization, license, rule,
regulation, or statute to which the Company is subject, and will not result in
the creation of any lien upon any of the assets of the Company.

          11.8.    Issuance Upon Conversion. The Company shall reserve an
adequate number of shares of Common Stock for conversion of this Note. Upon
conversion of this Note, the Common Stock shall be validly issued, fully paid
and nonassessable, and the Company shall use its reasonable efforts to ensure
that the Common Stock issuable upon conversion of this Note will be issued in
accordance with exemptions under applicable federal and state securities laws.

          11.9.    Litigation and Taxes. Except as disclosed in the Company’s
most recent Annual Report on Form 10-K or on Schedule B attached hereto, there
is no litigation or governmental proceeding pending, or to the best knowledge of
the Company after due inquiry, threatened, against the Company. The Company has
duly filed all applicable income or other tax returns and has paid all material
income or other taxes when due. There is no controversy or objection pending, or
to the best knowledge of the Company after due inquiry, threatened in respect of
any tax returns of the Company.

          11.10.    Offering. Assuming that the Holder is an Accredited Investor
(as defined in Rule 501 under the Securities Act of 1933), the Company is not
aware of any circumstances that would require the offer, sale and issuance of
this Note to be registered under the Securities Act or applicable state
securities laws. Neither the Company nor any agent of the Company acting on its
behalf will take any action hereafter that would cause the loss of such
exemptions.

          11.11.    No Omissions or Misstatements. None of the information
included in this Note, other documents or information furnished or to be
furnished by the Company or the Company’s public filings with the Securities and
Exchange Commission, or any of its representations, contains any untrue
statement of a material fact or is misleading in any material respect or omits
to state any material fact. Copies of all documents referred to in herein have
been delivered or made available to the Holder and constitute true and complete
copies thereof and include all amendments, schedules, appendices, supplements or
modifications thereto or waivers thereunder.

8

--------------------------------------------------------------------------------

          11.12.    Payment of Indebtedness. The Company has paid in full all
indebtedness represented by the debenture held by Bayview Marketing, Inc. in the
principal amount of $162,100.

     12.    Negative Covenants of the Company. The Company covenants and agrees
that, from the Effective Date until the payment in full of this Note, without
the consent of the Holder, the Company will not, and will cause the Subsidiaries
to not:

          12.1.    create, incur, assume or suffer to exist any indebtedness
that is in any way senior or superior to this Note or the indebtedness
represented hereby;

          12.2.    merge or consolidate with or into any other corporation or
sell or otherwise convey 30% or more of its assets;

          12.3.    in a single transaction or series of related transactions,
effect a significant acquisition of any business or entity (for purposes hereof,
a “significant” acquisition shall be determined in accordance with Instructions
2, 3 and 4 or Item 2 of Form 8-K of the Securities and Exchange Commission);

          12.4.    engage in any business other than the business conducted by
the Company and the Subsidiaries, as the case may be, on the Effective Date;

          12.5.    declare, set aside or pay any dividend or other distribution
on any of its capital stock;

          12.6.    engage in any transaction with any Affiliate (as such term is
defined in Rule 501(b) of the Securities Act of 1933, as amended) on terms less
favorable to the Company or the Subsidiaries, as the case may be, than could be
obtained from an unrelated party;

          12.7.    issue any securities of, or securities convertible into
securities of, Entrust that would cause (or could cause following the conversion
of securities convertible into capital stock of Entrust) the Company to own less
than all of the outstanding capital stock of Entrust; or

          12.8.    amend its Articles of Incorporation or Bylaws in any manner
that adversely affects the rights associated with this Note or the Common Stock
issuable upon conversion hereof.

     The Company will give notice to the Holder of any default under any
provisions of this Note within three business days after the discovery by the
Company of such default.

     13. Affirmative Covenants of the Company. Until this Note is paid in full,
the Company shall, and shall cause each Subsidiary to:

--------------------------------------------------------------------------------

          13.1.    operate its business only in the ordinary course and maintain
its properties and assets in good repair, working order and condition;

          13.2.    cause to be done all things reasonably necessary to maintain,
preserve and renew its corporate existence and all material licenses,
authorizations and permits necessary to the conduct of its businesses;

          13.3.    comply with all applicable laws, rules and regulations of all
governmental authorities, the violation of which could reasonably be expected to
have a material adverse effect on its business, properties or prospects;

          13.4.    with respect to the Company only, deliver to the Holder
within 20 days of the end of each fiscal month, monthly unaudited consolidated
financial statements (including balance sheets, statements of income and loss,
statements of cash flow and statements of shareholders’ equity) all in
reasonable detail, fairly presenting the financial position and the results of
operations of the Company (and the Subsidiaries) as of the end of and through
such fiscal month, prepared in accordance with generally accepted accounting
principles, consistently applied in the United States (“GAAP”) and consistent
with past practice;

          13.5.    with respect to the Company only, provide the Holder with at
least ten days’ written notice of any meeting of the Board of Directors of the
Company and permit the Holder to designate an individual to attend such meeting,
including any adjournment thereof, as an observer. In addition, the Holder’s
designee shall receive all written material disseminated to the Board of
Directors in advance, during or following any meeting, whether or not the
designee was in attendance. The Holder’s designee shall receive the same
compensation as is paid to the members of the Board of Directors in connection
with such designee’s attendance of meetings of the Board of Directors; and

          13.6.    maintain Consolidated Tangible Net Assets (as defined below)
of no less than ($1,700,000) as of each of any two consecutive fiscal quarters.
“Consolidated Tangible Net Assets” means, at any time for the determination
thereof, the total amount of assets of the Company and its Subsidiaries (less
applicable depreciation, amortization and other proper valuation reserves),
except to the extent resulting from write-offs of capital assets (excluding
write-offs in connection with accounting for acquisitions in conformity with
GAAP), after deducting therefrom (i) all current liabilities of the Company and
its consolidated Subsidiaries (excluding intercompany items) and (ii) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, all as set forth on the most recently
available consolidated balance sheet of the Company and its consolidated
Subsidiaries provided to the Holder pursuant to Section 13.4.

     14.    Events of Default. The occurrence of any of following events (each
an “Event of Default”), not cured in the applicable cure period, if any, shall
constitute an Event of Default of the Company:

10

--------------------------------------------------------------------------------

          14.1.    a material breach of any representation, warranty, covenant
or other provision of this Note, the Pledge Agreement or the Registration Rights
Agreement, which, if capable of being cured, is not cured within five days
following notice thereof to the Company;

          14.2.    the failure to make when due any payment described in this
Note, whether on or after the Maturity Date, by acceleration or otherwise;

            14.3.    (i) the application for the appointment of a receiver or
custodian for the Company or the property of the Company, (ii) the entry of an
order for relief or the filing of a petition by or against the Company under the
provisions of any bankruptcy or insolvency law, (iii) any assignment for the
benefit of creditors by or against the Company, or (iv) the Company becomes
insolvent; and

          14.4.    the failure of the Company for two consecutive fiscal
quarters to achieve 25% of Net Income (as defined below) in the amounts set
forth on Schedule C attached hereto for the applicable period commencing January
1, 2004. “Net Income” means the net income generated by the Company in such
fiscal quarter computed in accordance with (i) GAAP, (ii) the method utilized by
the Company to calculate Net Income in the financial projections attached hereto
as Schedule C, and (iii) the Company’s historical practice and procedure for
computing Net Income; provided, however, that Net Income shall not include any
extraordinary charge related to intangible assets of the Company required to be
expensed by the Company by any governmental agency.

     Upon the occurrence of any Event of Default that is not cured within any
applicable cure period, the Holder may elect, by written notice delivered to the
Company, to take any or all of the following actions: (i) declare this Note to
be forthwith due and payable, whereupon the entire unpaid Principal Amount,
together with accrued and unpaid Interest thereon, and all other cash
obligations hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any of
the Note to the contrary notwithstanding, and (ii) exercise any and all other
remedies provided hereunder or available at law or in equity upon the occurrence
and continuation of an Event of Default. Upon the occurrence of an Event of
Default under Sections 13.6 or 14.4, the Holder shall deposit $100,000 into a
sinking fund on a monthly basis pursuant to the terms of the Escrow Agreement
between the Company and the Holder dated as of the Effective Date. In addition,
during the occurrence of any Event of Default, the Company shall not pay make
any payment on any other outstanding indebtedness of the Company (other than
indebtedness of the Company to which the Holder has agreed in writing to
subordinate this Note). Upon the occurrence of an Event of Default, the
unaccrued portion of the Final Interest Payment cancelled pursuant to Section
2.2, shall become immediately due and payable by the Company. Accordingly, in
such event, the Company shall pay to the Holder in immediately available funds
the sum of $700,000.

11

--------------------------------------------------------------------------------

     15.    Miscellaneous.

          15.1.    Successors and Assigns. Subject to the exceptions
specifically set forth in this Note, the terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and assigns of the parties.

          15.2.    Loss or Mutilation of Note. Upon receipt by the Company of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, together with indemnity reasonably satisfactory to the
Company, in the case of loss, theft or destruction, or the surrender and
cancellation of this Note, in the case of mutilation, the Company shall execute
and deliver to the Holder a new Note of like tenor and denomination as this
Note.

          15.3.    Titles and Subtitles. The titles and subtitles of the
Sections of this Note are used for convenience only and shall not be considered
in construing or interpreting this agreement.

          15.4.    Legend. Any certificate representing shares of the Company’s
Common Stock issued upon conversion of this Note or otherwise issued hereunder
shall be stamped or otherwise imprinted with a legend substantially in the
following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE
STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED HOLDER HEREOF
FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS UNDER THE
1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES AND
THE SECURITIES ISSUED UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED
OR ASSIGNED, NOR MAY THIS NOTE BE EXERCISED, EXCEPT IN A TRANSACTION WHICH IS
EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.

          15.5.    Notices. Any notice, request or other communication required
or permitted hereunder shall be in writing and shall be delivered personally or
by facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:

 

if to the Company, to:


 

Entrust Financial Services, Inc.
6795 E. Tennessee Avenue, Fifth Floor
Denver, CO 80224
Attn: Scott J. Sax
Fax: (303) 320-4303


12

--------------------------------------------------------------------------------

 

with a copy to:


 

Kendall, Dickinson & Koenig, P.C.
1821 Blake Street, Suite 2A
Denver, CO 80202
Attn: David J. Kendall
Fax: (303) 672-0101


 

if to the Holder, to:


 

BBSB, LLC
5600 S. Quebec Way, Suite 200B
Greenwood Village, CO 80111
Denver, CO 80264
Attn: Geoff Babbitt
Fax: (303) 771-3923


 

with a copy to:


 

Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, CO 80202
Attn: Jeffrey M. Knestch
Fax No.: (303) 223-0960


Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient’s location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

          15.6    Note Holder Not Shareholder. This Note does not confer upon
the Holder any right to vote or to consent to or to receive notice as a
shareholder of the Company, as such, in respect of any matters whatsoever, or
any other rights or liabilities as a shareholder, prior to the conversion
hereof.

          15.7    Governing Law. This Note shall be governed by and construed in
accordance with the domestic laws of the State of Colorado without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Colorado or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Colorado.

          15.8    Waiver and Amendment. Any term of this Note may be amended,
waived or modified with the written consent of the Company and the Holder of
this Note.

13

--------------------------------------------------------------------------------

          15.9.    Remedies; Attorneys Fees. No delay or omission by the Holder
in exercising any of its rights, remedies, powers or privileges hereunder or at
law or in equity and no course of dealing between the Holder and the undersigned
or any other person shall be deemed a waiver by the Holder of any such rights,
remedies, powers or privileges, even if such delay or omission is continuous or
repeated, nor shall any single or partial exercise of any right, remedy, power
or privilege preclude any other or further exercise thereof by the Holder or the
exercise of any other right, remedy, power or privilege by the Holder. The
rights and remedies of the Holder described herein shall be cumulative and not
restrictive of any other rights or remedies available under any other
instrument, at law or in equity. If an Event of Default occurs, the Company
agrees to pay, in addition to the Principal Amount and Interest payable thereon,
reasonable attorneys’ fees and any other costs incurred by the Holder in
connection with its pursuit of its remedies under this Note.

          15.10    Expenses. The Company shall pay all costs and expenses
incurred by the Holder (including reasonable attorneys’ fees) in connection with
the negotiation and preparation of the documents contemplated by this Note.
Nothing in this Section 12.10 shall in any way limit the Company’s obligation to
pay the expenses incurred by the Holder in enforcing the terms of this Note
pursuant to Section 5.1.

* * * * *

     IN WITNESS WHEREOF, the Company has caused this Note to be signed in its
name on the Effective Date.

 

ENTRUST FINANCIAL SERVICES, INC.



 

By: /s/ Scott J. Sax          
       Scott J. Sax
       President



ACKNOWLEDGED AND AGREED:

BBSB, LLC


By:/s/ Steve Shraiberg      
      Steve Shraiberg
      Manager

14

--------------------------------------------------------------------------------

Exhibit A

Original Note
(EXHIBIT WAS PREVIOUSLY FILED WITH ORIGINAL NOTE)

--------------------------------------------------------------------------------

Exhibit B

Events of Default
(EXHIBIT WAS PREVIOUSLY FILED WITH ORIGINAL NOTE)

--------------------------------------------------------------------------------

Schedule A

Authorized and Outstanding Equity

Authorized Capital Stock as of the Effective Date

50,000,000 shares of Common Stock are authorized.
1,000,000 shares of Preferred Stock are authorized.

Issued and Outstanding Capital Stock as of the Effective Date

2,576,795 shares of Common Stock.
No shares of Preferred Stock.
530,000 shares of Common Stock issuable pursuant to warrants outstanding.
105,000 shares of Common Stock issuable pursuant to options outstanding.

--------------------------------------------------------------------------------

(OTHER EXHIBITS WERE PREVIOUSLY FILED WITH ORIGINAL NOTE)

--------------------------------------------------------------------------------